DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 12, and 33, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2019/0075524 to Zhou et al. (hereinafter Zhou).

In regard claim 1, Zhou teaches or discloses a method in a wireless communication system, comprising:
a gNB may transmit a first DCI and/or MAC CE to trigger the wireless device for performing an uplink beam management procedure. The first DCI and/or MAC CE may comprise at least one of: at least one SRS configuration, SRS power control command. The at least one SRS configuration may be selected from one or multiple SRS configuration in the one or more RRC messages);
the first control message having a predetermined size and including first configuration information for detecting a second control message (see paragraphs [0326], and [0327],  the first DCI may comprise at least configuration parameters of the second DCI. The configuration parameters of the second DCI may comprise at least one of an indicator whether the second DCI is present or not, a time value of a time window (e.g., when the second DCI will be present after transmitting the first DCI), format of the second DCI if present, aggregation level, and/or resource configuration of a PDCCH for transmitting the second DCI if present. When the indicator in the first DCI indicates the second DCI will not be present, the wireless device may not be required to monitor the PDCCH for detecting the second DCI. When the indicator in the first DCI indicates the second DCI will be present within the time window, the wireless device may monitor the PDCCH to detect the second DCI within the time window. If the wireless device detects the second DCI, the wireless device may transmit data packet using an uplink transmit beam (associated with a SRS) indicated by the second DCI); 
transmitting the second control message in a data resource region to the terminal device according to the first configuration information (see paragraphs [0320]. [0321], [0325], and [0329], when the gNB selects the best beam (or the one SRS), the gNB may transmit a second DCI indicating the best beam (or the one SRS) to the wireless device. A base station 2402 (or a gNB) may transmit to a wireless device 2401, one or more messages (e.g., RRC messages) comprising configuration parameters of an uplink beam management procedure.); and 
the second control message including information for scheduling a downlink or uplink data transmission for the terminal device (see paragraph [0326], the configuration parameters of the second DCI may comprise at least one of an indicator whether the second DCI is present or not, a time value of a time window (e.g., when the second DCI will be present after transmitting the first DCI), format of the second DCI if present, aggregation level, and/or resource configuration of a PDCCH for transmitting the second DCI if present).

In regard claim 2, Zhou teaches or discloses the method of Claim 1, wherein the first configuration information includes at least one of:
existence of the second control message,
a search space for the second control message (see paragraphs [0183], and [0364], the configuration parameters of the second DCI may comprise a control resource set associated with the second DCI. The configuration parameters of the second DCI may comprise a search space associated with the second DCI),
an aggregation level for the second control message,
a mode of the second control message, and
a set of blind detection to be performed for the second control message.

In regard claim 3, Zhou teaches or discloses the method of Claim 2, wherein the mode of the second control message indicates at least one of:

the number of uplink precoding groups supported by the second control message,
the number of transport blocks scheduled by the second control message,
the number of modulation and coding schemes indicated by the second control message,
a set of blind detection to be performed for the second control message,
a search space for detecting the second control message (see paragraphs [0183], and [0364], the configuration parameters of the second DCI may comprise a control resource set associated with the second DCI. The configuration parameters of the second DCI may comprise a search space associated with the second DCI); and 
 an aggregation level for the second control message.

In regard claim 4, Zhou teaches or discloses the method of Claim l, wherein the first control message includes one or more bits for indicating the first configuration information (see paragraph [0304], [308], [0311], [0340], [0344], and [0364], the configuration parameters may be different from that in the first DCI).

In regard claim 12, Zhou teaches or discloses the method of Claim 1, wherein the first control message further includes resource allocation information for the downlink or uplink data transmission for the terminal device (see paragraphs [0324], [0330], [0336], [0345], [0347], and [0359], a first control information (e.g., DCI) indicating a wireless device 2301 to perform an uplink beam management procedure. The one or more radio resource control messages may comprise first configuration parameters of a plurality of cells comprising a first cell and a second cell; and second configuration parameters of first sounding reference signals (SRSs) of a beam management for the first cell).

In regard claim 33, Zhou teaches or discloses a method in a terminal device, comprising:
receiving a first control message from a network device in a control resource region, the first control message having a predetermined size (see paragraphs [0242], [0248], [0253], [0258], [0263], [0288], and [0297], in response to receiving the first DCI, a wireless device may transmit one or more SRS with a transmission power, by using one or more SRS resource indicated by the one or more SRS resource set index. The first DCI may comprise at least one of: PUSCH resource allocation; one or more PUSCH power control command; and/or one power control adjustment timing for PUSCH. A wireless device may receive at least one first DCI comprising at least one of: one or more SRS resource index; and/or one or more SRS power control command);
obtaining configuration information for detecting a second control message from the first control message, the configuration information indicating a set of antenna ports for detecting the second control message (see paragraphs [0137], [0182], [0200], [0201], [0321], and [0362], when the wireless device miss-detects the second DCI, an uplink beam failure event occurs.  In response to receiving the first DCI, the wireless device 2301 may transmit the one or more SRSs based on configuration parameters of the one or more SRSs. At 2950, at least a second uplink signal may be transmitted via at least one of the second uplink resources in response to not detecting the second DCI during the monitoring);
in response to receiving the second DCI, the wireless device may transmit one or more SRS with a transmission power, by using one or more SRS resource indicated in the one or more second SRS resource set index. The second DCI with the one or more second DCI format may be CRC-scrambled by the first RNTI. The second DCI may comprise at least one of: PUSCH resource information; one or more second SRS resource set index; and one or more TPC for PUSCH. In response to receiving the second DCI, the wireless device may transmit PUSCH with a transmission power based on the PUSCH indication parameter associated with the one or more PUSCH power control parameter set. In response to receiving the second DCI, the wireless device may transmit SRS for CSI acquisition with a transmission power based on one or more power control parameters in the one or more PUSCH power control parameter set); and 
detecting downlink data or transmitting uplink data based on the detected second control message (see paragraphs [0139], [0294], [0327], and [0344], wireless link 411 may be a bi-directional link. Communication interface 407 in wireless device 406 may also be configured to engage in a communication with communication interface 402 in base station 401. Base station 401 and wireless device 406 may be configured to send and receive data over wireless link 411 using multiple frequency carriers. When the indicator in the first DCI indicates the second DCI will be present within the time window, the wireless device may monitor the PDCCH to detect the second DCI within the time window. If the wireless device detects the second DCI, the wireless device may transmit data packet using an uplink transmit beam (associated with a SRS) indicated by the second DCI).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in over US Pub. 2020/0053764 to Kim et al. (hereinafter Kim).

In regard claim 5, Zhou may not explicitly teach or disclose the method of Claim l, further comprising:
transmitting semi-static second configuration information for the second control message to the terminal device.
However, Kim teaches or discloses transmitting semi-static second configuration information for the second control message to the terminal device (see paragraphs [0155], the eNB configures the specific subframe window for the UE and semi-statically indicates the specific subframe window through higher layer signaling (e.g., RRC/MAC signaling). The multiple first DCIs transmitted within the specific subframe window secure SB PMIs with reference to the same second DCI).


In regard claim 6, Zhou teaches or discloses the method of Claim 5, wherein the semi-static second configuration information for the second control message comprise at least one of:
a frequency and/or time location (see paragraph [0180]),
a modulation and coding scheme, MCS (see paragraphs [0223], and [0224]), and
a virtual resource to physical resource mapping.


Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in over US Pub. 2018/0110084 to Dinan et al. (hereinafter Dinan)

In regard claim 35, Zhou teaches or discloses a method in a terminal device, comprising:
receiving a first control message from a network device in a control resource region, the first control message having a predetermined size which supports scheduling of two transport blocks for a downlink transmission, and including an configuration indication (see paragraphs [0242], [0248], [0253], [0258], [0263], [0288], and [0297], in response to receiving the first DCI, a wireless device may transmit one or more SRS with a transmission power, by using one or more SRS resource indicated by the one or more SRS resource set index. The first DCI may comprise at least one of: PUSCH resource allocation; one or more PUSCH power control command; and/or one power control adjustment timing for PUSCH. A wireless device may receive at least one first DCI comprising at least one of: one or more SRS resource index; and/or one or more SRS power control command); 
detecting a first transport block of the two transport blocks based on scheduling information for the first transport block included in the first control message (see paragraph [0343], one or more transport blocks may be transmitted with the second transmission power, via the uplink data channel of the cell).
Zhou may not explicitly teach or disclose detecting a first transport block of the two transport blocks based on scheduling information for the first transport block included in the first control message; and controlling detection of a second transport block of the two transport blocks based on the configuration indication.
However, Dinan teaches or discloses detecting a first transport block of the two transport blocks based on scheduling information for the first transport block included in the first control message (see paragraphs [0241], [0242], and [0290], a wireless device may receive a first DCI grant comprising a HARQ process ID equal to k. The first DCI grant may comprise: a first trigger field, and a validation field. The first trigger field may indicate that the first DCI is triggered in response to a second DCI comprising a second trigger. The validation field may indicate a validation duration for receiving the second DCI validating the first DCI. A medium access entity (MAC) may create one or more first transport blocks (TBs) in response to the first DCI. The wireless device may employ the stored NDI to determine an adaptive-retransmission of the one or more first transport blocks or a new transmission of one or more second transport blocks);
controlling detection of a second transport block of the two transport blocks based on the configuration indication (see paragraphs [0290], and [0293], the wireless device may employ the stored NDI to determine an adaptive-retransmission of the one or more first transport blocks or a new transmission of one or more second transport blocks).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify uplink beam management of Zhou by including detecting a first transport block of the two transport blocks based on scheduling information for the first transport block included in the first control message; and controlling detection of a second transport block of the two transport blocks based on the configuration indication suggested by Dinan. This modification would provide to to enhance by dynamically or semi-dynamically changing the MCS depend on transmission requirement and radio conditions read on paragraph [0099].
 
In regard claim 36, Zhou may not explicitly teach or disclose the method of Claim 35, wherein controlling detection of the second transport block of the two transport blocks based on the configuration indication comprises: in response to the configuration indication having a first value, detecting a second control message from the second transport block; and in response to the configuration indication having a second value, detecting data from the second transport block.
However, Dinan teaches or discloses wherein controlling detection of the second transport block of the two transport blocks based on the configuration indication (see paragraphs [0241]) comprises in response to the configuration indication having a first value, detecting a 
 Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify uplink beam management of Zhou by including wherein controlling detection of the second transport block of the two transport blocks based on the configuration indication comprises: in response to the configuration indication having a first value, detecting a second control message from the second transport block; and in response to the configuration indication having a second value, detecting data from the second transport block suggested by Dinan. This modification would provide to enhance by dynamically or semi-dynamically changing the MCS depend on transmission requirement and radio conditions read on paragraph [0099].

In regard claim 37, Zhou may not explicitly teach or disclose the method of Claim 35, wherein controlling detection of the second transport block of the two transport blocks based on the configuration indication comprises: in response to the configuration indication having a first value, detecting a second control message from the second transport block; and in response to the configuration indication having a second value, preventing detecting the second transport block.
However, Dinan teaches or discloses wherein controlling detection of the second transport block of the two transport blocks based on the configuration indication comprises in response to the configuration indication having a first value, detecting a second control message from the second transport block (see paragraphs [0241], [0242], [0290], [0292], and [0293]); and 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify uplink beam management of Zhou by including in response to the configuration indication having a first value, detecting a second control message from the second transport block; and in response to the configuration indication having a second value, preventing detecting the second transport block suggested by Dinan. This modification would provide to enhance by dynamically or semi-dynamically changing the MCS depend on transmission requirement and radio conditions read on paragraph [0099].

Allowable Subject Matter
Claims 7-11 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notes:
Please note even if the examiner has cited portions of the reference(s) for the convenience of the applicants, other portions in each the reference may also teach the limitations in each claim. Therefore, the reference(s) should be considered in its entirety, i.e., as a whole, that would lead to teach the element(s) of the claimed invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 03/28/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476